DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 08/16/2021. The application is now in condition for allowance. 



Allowable Subject Matter
Claims 1, 6, 12-25, 29, 31, 33-38, 40, 41 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 25, 29, 41 is/are allowed primarily because the closest  prior art of record U.S Publication number 2013/0002933 A1 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.


Regarding Claim 1:
The prior art of record does not teach “An actuation apparatus including: a moveable component that is moveable relative to the static component; a plurality of shape memory alloy (SMA) actuator wires, each SMA actuator wire comprising a first portion coupled to the static component and a second portion coupled to the moveable component; a plurality of wire connectors in combination with wherein the electrical terminals are grouped into a first group and a second group, where the first group is provided on a first side of the static component, and the second group is provided on a second side of the static component.” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 24:
The prior art of record does not teach “An actuation apparatus including: a static component; a moveable component that is moveable relative to the static component; a plurality of shape memory alloy (SMA) actuator wires, each SMA actuator wire comprising a first portion coupled to the static component and a second portion coupled to the moveable component; and at least one connection element comprising at least one crimp for gripping SMA actuator wire in combination with wherein the at least one connection element is a conductive ring comprising four crimp tabs, each crimp tab having two crimps each, wherein the second portion of 
Regarding Claim 29:
“An actuation apparatus including: a static component; a moveable component that is moveable relative to the static component; a plurality of shape memory alloy (SMA) actuator wires, each SMA actuator wire comprising a first portion coupled to the static component and a second portion coupled to the moveable component; and at least one connection element comprising at least one crimp for gripping SMA actuator wire, in combination with wherein the at least one connection element comprises a plurality of crimp components, wherein each crimp component comprises: a body portion couple-able to the moveable component, a connecting arm extending from the body portion, and at least one crimp tab extending from the body portion, each crimp tab having at least one crimp for coupling to the second portion of one of the plurality of SMA actuator wires, wherein the plurality of crimp components are arranged such that their connecting arms connect together.” as claimed in claim 29, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 29.


Regarding Claim 41:
“An actuation apparatus including: a static component; a moveable component that is moveable relative to the static component; a plurality of shape memory alloy (SMA) actuator wires, each SMA actuator wire comprising a first portion coupled to the static component and a second portion coupled to the moveable component; a plurality of wire connectors, in combination with at least one connection element arranged to individually connect the plurality of wire connectors to corresponding electrical terminals, wherein the electrical terminals are couple-able to a control circuit that enables selective driving of the SMA actuator wires, wherein the plurality of SMA actuator wires comprises eight SMA actuator wires, wherein the electrical terminals are grouped into a first group, a second group, a third group, and a fourth group, provided on a first side, a second side, a third side and a fourth side of the static component respectively, and wherein each of the first, second, third and fourth group comprises at least two electrical terminals” as claimed in claim 41 which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 41.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 15, 2021